[Cite as Erie-Huron Counties Bar Assn. v. Evans, 123 Ohio St. 3d 103, 2009-Ohio-4146.]




               ERIE-HURON COUNTIES BAR ASSOCIATION v. EVANS.
                 [Cite as Erie-Huron Counties Bar Assn. v. Evans,
                       123 Ohio St. 3d 103, 2009-Ohio-4146.]
Attorneys — Misconduct — Felony conviction — Multiple counts of neglecting
        legal matters — Failure to inform client of lack of malpractice insurance
        — Indefinite suspension with no credit for time served under interim
        suspension and conditional reinstatement.
    (No. 2009-0730 — Submitted June 16, 2009 — Decided August 25, 2009.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 08-034.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, George M. Evans of Fremont, Ohio, Attorney
Registration No. 0063793, was admitted to the practice of law in Ohio on
November 14, 1994. On April 24, 2009, we suspended respondent’s license to
practice law on an interim basis, pursuant to Gov.Bar R. V(5)(A)(4), upon
receiving notice of his felony conviction for bank fraud, a violation of Section
1344, Title 18, U.S.Code. See In re Evans, 121 Ohio St. 3d 1458, 2009-Ohio-
1891, 905 N.E.2d 196.
        {¶ 2} The Board of Commissioners on Grievances and Discipline now
recommends that we indefinitely suspend respondent’s license to practice, with no
credit for time served under his interim suspension, based on findings that he
neglected multiple legal matters entrusted to him, failed to maintain professional
liability insurance or obtain waivers signed by his client, and committed a felony
involving bank fraud.        We agree that respondent engaged in professional
                                SUPREME COURT OF OHIO




misconduct as found by the board and that an indefinite suspension, with no credit
for time served under his interim suspension, is the appropriate sanction.
        {¶ 3} Relator, Erie-Huron Counties Bar Association, originally charged
respondent in April 2008 with six counts of misconduct involving numerous
violations of the Disciplinary Rules of the former Code of Professional
Responsibility, the current Rules for Professional Conduct,1 and Gov.Bar R.
V(4)(G) (requiring a lawyer to assist in an investigation of misconduct).
Respondent filed an answer pro se.
        {¶ 4} In October 2008, relator filed its first amended complaint to
include another count of misconduct.              Respondent did not file an answer in
response. A panel of the board heard the case in January 2009, during which
respondent admitted that he had recently pleaded guilty to a felony bank-fraud
charge and was awaiting sentencing.2 Thus, upon agreement of the parties, relator
filed a second amended complaint to add Count VIII, charging misconduct based
on the plea of guilty to bank fraud.
        {¶ 5} On March 17, 2009, pursuant to Gov.Bar R. V(5)(A)(3), the board
filed with this court a certified copy of the judgment entry for the felony
conviction, and we suspended respondent for an interim period.
        {¶ 6} Thereafter, the panel dismissed Counts II and V, and several of the
rule violations alleged in Counts I, III, and IV, for lack of the requisite clear and
convincing evidence. The panel then made findings of fact, conclusions of law,
and a recommendation for indefinite suspension, with conditions. The board
adopted the panel’s findings of misconduct and recommendation with the




1. Relator charged respondent with misconduct under applicable rules for acts occurring before
and after February 1, 2007, the effective date of the Rules of Professional Conduct, which
supersede the Code of Professional Responsibility.

2. United States v. Evans, N.D.Ohio No. 3:08CR257-01.




                                              2
                                January Term, 2009




additional recommendation that the sanction be imposed without credit for any
time served under the interim suspension.
       {¶ 7} The parties have not objected to the board’s report.
                                    Misconduct
                           Count I — The Gaydish Case
       {¶ 8} In 2004, Elissa Gaydish paid respondent $750 to represent her in a
domestic relations matter. Respondent filed a complaint for divorce on behalf of
Gaydish, then took no further action in the case. He left the law firm where he
had been employed, giving no notice to his client or to the court. Gaydish had to
hire new counsel at additional expense to finish her case.
       {¶ 9} The board found that respondent had violated DR 6-101(A)(3)
(prohibiting a lawyer from neglecting an entrusted legal matter). We accept this
finding of misconduct.
                            Count III — The Stietz Case
       {¶ 10} Linda A. Stietz retained respondent in late 2002 or early 2003 to
pursue a medical malpractice claim on her behalf. After filing a complaint,
respondent moved and did not provide a forwarding address or telephone number
to Stietz or the court. As a result of his inaction, the Stietz case was dismissed.
       {¶ 11} The board found that respondent had violated DR 6-101(A)(3).
We accept this finding of misconduct.
                           Count IV — The Apling Case
       {¶ 12} Respondent filed a personal injury complaint on behalf of Stacey
Apling. After filing the complaint, he took no further action in the case. He left
the law firm where he had been employed and did not notify his client, the court,
or opposing counsel. Apling’s case was eventually dismissed with prejudice for
failure to comply with discovery.
       {¶ 13} The board found that respondent had violated DR 6-101(A)(3).
We accept this finding of misconduct.



                                          3
                             SUPREME COURT OF OHIO




                            Count VI — The Kaiser Case
       {¶ 14} Eric Kaiser and his wife retained respondent in June 2004 to
defend them in a breach-of-contract action arising out of a real estate purchase
agreement. Respondent filed an answer on behalf of the Kaisers but took no
further action. The plaintiff filed a motion for summary judgment, and in April
2006, a judgment was granted against the Kaisers.
       {¶ 15} The board found that respondent had violated DR 6-101(A)(3).
We accept this finding of misconduct.
                   Count VII — Professional Liability Insurance
       {¶ 16} Respondent admitted to the panel that he did not have professional
liability insurance while he was representing the clients whose complaints are the
subject of this action. He failed to obtain the clients’ signed acknowledgement
that he lacked this coverage.
       {¶ 17} The board concluded that respondent had violated DR 1-104(A)
(failure to inform a client that the lawyer does not maintain professional liability
insurance) and 1-104(B) (failure to obtain and retain a copy of the required notice
signed by the client). We accept this finding of misconduct.
                             Count VIII — Bank Fraud
       {¶ 18} On October 3, 2008, respondent pleaded guilty to a felony charge
of bank fraud under Section 1344, Title 18, U.S.Code. He had attempted to
negotiate an $8,000 money order written on a closed account. On February 23,
2009, he was sentenced to one day in jail with credit for time served while in the
custody of United States Marshals, fined $100, and placed on supervised release
for a term of five years.
       {¶ 19} The board adopted the panel’s finding that respondent’s conviction
violated Prof.Cond.R. 8.4(b) and (c) (committing an illegal act that reflects
adversely on the lawyer’s honesty or trustworthiness and conduct involving




                                         4
                               January Term, 2009




dishonesty, fraud, deceit, or misrepresentation).     We agree and accept these
findings of misconduct.
                                     Sanction
       {¶ 20} In determining the recommended sanction for respondent’s
misconduct, the panel and board reviewed the aggravating and mitigating features
of respondent’s case. See Section 10 of the Rules and Regulations Governing
Procedure on Complaints and Hearings Before the Board of Commissioners on
Grievances and Discipline (“BCGD Proc.Reg.”).
       {¶ 21} The board, adopting the panel’s report, concluded that the
respondent accepted little responsibility for his neglect or the harm that he caused
to his clients. He commonly accepted cases that were difficult, if not impossible,
so that his prospects of successful outcomes in most cases were unlikely. Once
respondent undertook representation in these cases, he quickly stopped doing any
work on them.
       {¶ 22} Throughout the disciplinary proceedings, the respondent attempted
to place responsibility for his neglect on other parties, including former
associates, secretaries, courts, and judges. As a result of respondent’s neglect and
inaction, the Kaisers lost the $250 fee that they had paid respondent and incurred
$1,400 in costs to file for bankruptcy, and Elissa Gaydish lost the $750 that she
had paid to respondent and incurred additional costs to hire new counsel.
       {¶ 23} The board further considered respondent’s testimony that he was
going through a second divorce and suffered from mental and physical problems
during this period of time. He also testified that he had a drinking problem but no
longer drinks and was not receiving professional help or counseling.
       {¶ 24} The board considered respondent’s pattern of misconduct, the
multiple offenses, his refusal to acknowledge the wrongful nature of his conduct,
the vulnerability of and resulting harm to victims of the misconduct, and his
failure to make restitution as aggravating factors.      The board considered as



                                         5
                             SUPREME COURT OF OHIO




mitigating the absence of a prior disciplinary record and the imposition of other
sanctions.
       {¶ 25} The board adopted the panel’s recommendation of indefinite
suspension with the additional sanction that there be no credit for the interim
suspension.
       {¶ 26} We accept the findings, conclusions, and recommendation of the
board. Respondent is hereby indefinitely suspended from the practice of law with
no credit for time served under his interim suspension.          In addition to the
requirements of Gov.Bar R. V(B) through (E), respondent’s reinstatement to the
practice of law shall be subject to the following conditions: respondent shall (1)
consult with the Ohio Lawyers Assistance Program (“OLAP”), enter into an
OLAP contract to obtain whatever assistance he needs, and comply with all terms
for the duration of the contract, (2) pay restitution to the Kaisers in the amount of
$1,650, (3) pay restitution to Elissa Gaydish in the amount of $750, and (4) agree
to submit to monitored probation for two years, to ensure compliance with ethical
and professional standards of practice.
       {¶ 27} Costs are taxed to respondent.
                                                             Judgment accordingly.
       MOYER,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,    O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       James J. Martin and Richard B. Hauser, for relator.
       George M. Evans, pro se.
                            ______________________




                                            6